Citation Nr: 0020808	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  98-17 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for residuals of right 
ankle fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran had active military service from June to October 
1971.  This matter comes to the Board of Veterans' Appeals 
(Board) from a September 1998 decision by the Department of 
Veterans Affairs (VA) Salt Lake City Regional Office (RO).

The veteran was scheduled for a personal hearing before a 
Member of the Board in Salt Lake City and given notice of the 
date and time to report for the hearing.  However, he failed 
to appear for the June 2000 hearing, and there is no 
indication of record that he requested a postponement of the 
hearing.  Thus, this appeal continues as though his hearing 
request was withdrawn.  38 C.F.R. § 20.704(d) (1999).

By March 1998 decision, the Committee On Waivers and 
Compromises denied a claim by the veteran for waiver of 
recovery of a debt.  His notice of disagreement with that 
decision was received in May 1998.  He and his representative 
were provided a statement of the case in June 1998, and were 
notified that the veteran had 60 days from the date of that 
notification or the remainder of the one-year period from 
date of notification of the action appealed to file a 
substantive appeal on that issue.  The record does not 
reflect that he submitted a substantive appeal regarding said 
claim after receipt of the statement of the case.  
Accordingly, the issue of waiver of recovery of a debt has 
not been perfected for appellate review.  See 38 C.F.R. 
§ 20.202 (1999).


FINDINGS OF FACT

1.  Service medical records establish that the veteran has a 
club foot condition which preexisted his military service; 
the service medical records do not show that he sustained a 
right ankle fracture during service.

2.  Competent evidence reveals that he sustained right ankle 
injury in a motor vehicle accident in December 1994.  

3.  There is no competent evidence demonstrating that a 
current right ankle disability is related to the veteran's 
active service or any incident of such service.



CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
residuals of a right ankle fracture is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service medical records establish that the veteran was born 
with a bilateral club foot condition, as initially noted on a 
February 1971 examination conducted prior to his entry on 
active duty.  That examination report also noted that he had 
corrective surgery for the club foot condition about two or 
three years prior to service.  

A service clinical record reveals that the veteran complained 
of pain in the feet in September 1971.  Medical Board 
proceedings in September 1971 show diagnosis of residual 
bilateral club foot deformity with bilateral talonavicular 
fusion.  Service records indicate that he was discharged from 
service by reason of physical disability in October 1971.  
The service medical records are negative for any complaint or 
clinical finding of right ankle fracture during service.

The veteran filed a claim of service connection for "club 
feet" in December 1972.  Medical records were obtained from 
a private physician, revealing a November 1972 diagnosis of 
subtalar arthritis of the right foot and a history of 
congenital talipes equinovarus.  Those records also indicate 
that the veteran underwent arthrodesis of the calcaneal 
cuboid and talonavicular joints in November 1972.  The 
private records commented on the veteran's military service 
only to the effect that the veteran was unable to tolerate 
military service because of pain in his feet.

Post-service medical records obtained from a VA medical 
facility reflect treatment the veteran received between 
December 1972 and March 1973, and primarily reference his 
treatment in a drug rehabilitation program at that time.  
Records generated on admission to the medical facility in 
December 1972, reveal that he reported having club feet at 
birth.  He also reported having surgery for that condition at 
the ages of 13 and 19 with bone fusion surgery performed most 
recently in November 1972.  It was noted that he was still 
wearing a cast from that operation.  The only other illnesses 
he said he had as an adult were a broken nose and a cut leg.

A VA outpatient record dated in December 11, 1972, reflects 
that sutures were removed from a healed wound.  X-ray studies 
showed stapled subtalar and calcaneocuboid joints.  A 
previously fused talonavicular joint was also noted by X-ray 
study.  

The RO denied the veteran's claim in April 1973, informing 
him that a club foot disorder is a constitutional or 
developmental abnormality which is not considered a 
disability under VA law and regulations.

The veteran filed a claim of service connection for a "right 
foot injury" in November 1985.  The RO in December 1985 
denied that claim, holding that the veteran's claim of 
service connection for a right foot injury was essentially a 
duplicate of his previously denied claim based on his club 
foot disorder.

In a February 1997 application, the veteran claimed service 
connection for disorders related to his neck, left shoulder, 
right hip, right knee, right foot, and for a bipolar 
disorder.  Private medical records were obtained showing that 
he sustained multiple injuries, including right ankle injury, 
due to a motor vehicle accident in December 1994.  Private 
hospital records reflecting treatment of those injuries are 
ambiguous as to the extent of the right ankle injury.  
Emergency room records reveal a diagnosis of a fractured 
right ankle.  X-ray studies showed no definite fracture of 
the right ankle.  Surgical records, generated on the day of 
admission to the emergency room, show pre- and postoperative 
diagnosis of status post right ankle dislocation with 
spontaneous reduction.  Treatment for the right ankle injury 
was limited to placement of a splint.  

Private medical records also reveal follow-up examinations of 
the injuries incurred during the motor vehicle accident.  X-
ray studies in January 1995 showed that the veteran's right 
foot had two staples from an "old triple arthrodesis." 

A private outpatient record dated in August 1985 indicates 
that the veteran complained of continued chronic right foot 
pain.  A private physician noted that the veteran had foot 
drop since birth or since his youth.  Examination revealed 
current foot drop with essentially no dorsiflexion.  No 
findings or opinions were made regarding any injuries the 
veteran may have incurred during service.

Several private examination reports are of record which were 
generated pursuant to a claim by the veteran for social 
security disability benefits.  On examination in May 1996, he 
complained of foot drop, but not of particular foot pain.  It 
was reported that he had prior injuries to the fore part of 
his right foot which resulted in an arthrodesis of the 
subtalar joint, "or a triple arthrodesis when he was in the 
Army."  Pertinent diagnoses were triple arthrodesis of the 
right foot, by history only; and talonavicular arthrodesis, 
bilaterally.

On private examination in July 1996, the veteran recounted 
the injuries he received in the 1994 motor vehicle accident, 
and complained of continuing pain related to those injuries.  
The examination report does not indicate that he complained 
of any in-service injuries.  Pertinent diagnosis was right 
ankle fractures, gradually subsiding.

A private examination report dated in August 1996 also noted 
that the veteran was born with a bilateral club foot 
disorder.  A private physician noted that "after [the 
veteran] had completed basic training he was jumping out a 
helicopter and reinjured his right foot."  Examination 
revealed absent right ankle jerk and an inability to 
dorsiflex the right ankle. 

By August 1997 decision, the RO granted VA nonservice-
connected disability pension based on injuries the veteran 
incurred in the December 1994 motor vehicle accident, 
including a right ankle disorder. 

In April 1998, the veteran again claimed service connection 
for a right ankle injury.  He underwent VA fee-based 
examination in June 1998, during which he acknowledged that 
he was born with a bilateral club foot disorder that was 
surgically corrected.  On history, the physician reported 
that the veteran suffered a right ankle fracture during 
service.  The veteran reported that he underwent surgery by a 
private physician in March 1972 which involved fusion of the 
right ankle at zero degrees.  He stated that the 1994 motor 
vehicle accident did not involve his right foot, but slightly 
compounded the problem with his right ankle.  The physician 
reported that the veteran had appropriate complaints for 
fusion of the right ankle, substantiated on examination.  
There was no range of motion in the right ankle due to 
fusion.  The diagnosis was status post fusion of the right 
ankle at zero degrees.  

By September 1998 decision, the RO held that the veteran's 
claim of service connection for a right ankle fracture was 
not well grounded, as there was no evidence of in-service 
incurrence or treatment for a right ankle fracture.

II.  Legal Criteria and Analysis

A person who submits a claim to VA has the burden of 
providing evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for 
Veterans Claims (the Court) defines a well-grounded claim as 
one that is plausible, i.e., meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  

Service connection may be granted for a disability resulting 
from personal injury incurred or disease contracted in the 
line of duty or for aggravation of a preexisting injury or 
disease.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  

Service connection generally requires (1) medical evidence of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304 (1999).

Congenital or developmental defects, considered by their 
nature to have existed prior to service, are not diseases or 
injuries within the meaning of the applicable legislation.  
38 C.F.R. § 3.303(c).  

The Board is not free to judge weight or credibility at the 
well-groundedness stage, except to the extent that it may 
determine certain evidence to be inherently incredible or 
beyond the competence of the witness.  See Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995); King (Roderick) v. 
Brown, 5 Vet. App. 19, 21 (1993); Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  At the well-groundedness stage all evidence 
not, on its face, inherently incredible or beyond the 
competence of the witness is presumed credible.

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997) (adopting the Court's prior definition of a well-
grounded claim as set forth in Caluza, 7 Vet. App. at 506); 
Grottveit, 5 Vet. App. at 93.  This burden may not be met 
merely by presenting lay testimony, as lay persons are not 
competent to offer medical opinions.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (citing Gilbert, 1 Vet. App. at 54).

Initially, the evidence shows that the presumption of sound 
condition afforded under 38 U.S.C.A. § 1111 and 38 C.F.R. 
§ 3.304(c) does not attach in this case, as the service 
medical records clearly reflect that the veteran had a club 
foot condition which preexisted his military service.  As the 
evidence of record also establishes that the club foot 
condition was a congenital defect, it is not a disease or 
injury for which service connection may be granted.  See 38 
C.F.R. § 3.303(c).

The facts of this case reveal that the veteran's claim of 
service connection for residuals of fracture of his right 
ankle is supported solely by his own contentions.  The Court 
has made it clear that a lay party is not competent to 
provide probative evidence as to matters requiring expertise 
regarding specialized medical knowledge, skill, training, or 
education.  See Espiritu, 2 Vet. App. at 494.  Consequently, 
the veteran's lay assertion that a present right ankle 
disorder is related to a right ankle fracture that occurred 
in service is neither competent nor probative of the issue in 
question.  While the veteran is competent to provide 
statements regarding the events that are alleged to have 
occurred during his active duty, he is not competent to 
diagnose the cause of any current right ankle disorder.  See 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494-
95.  

It must be recalled that at a minimum, there must be medical 
evidence which demonstrates a nexus between current 
disability and a disease or injury incurred in service.  See 
Caluza, 7 Vet. App. at 506.  In this case, there is competent 
evidence of record establishing that the veteran has status 
post fusion of the right ankle at zero degrees.  However, the 
record is devoid of competent evidence showing that he had 
any injury to his right ankle during service.  As indicated 
above, the only pertinent in-service diagnoses and treatment 
indicated in the service medical records are those related to 
his preexisting bilateral club foot condition.  None of the 
medical records obtained in regard to this claim contain any 
finding or opinion that the current status post fusion of the 
right ankle at zero degrees, has an etiology or date of onset 
that is related or linked to the veteran's period of active 
duty.  

Regarding the medical records which do concern the veteran's 
current right ankle condition, it is noted that those records 
associate that condition with either the congenital bilateral 
club foot disorder, or with the right foot injury the veteran 
experienced in the 1994 motor vehicle accident.  As shown, 
the record contains a number of statements from examining 
physicians who reported injuries the veteran allegedly 
incurred in service, including a claimed right ankle 
fracture.  However, as such statements appear to be bare 
transcriptions of a lay history (as reported by the veteran 
to his examiners), they do not constitute competent medical 
evidence establishing that the veteran currently has a right 
ankle disability that is related to his service.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute competent medical evidence satisfying the 
Grottveit requirement, and cannot enjoy the presumption of 
truthfulness accorded by Robinette, 8 Vet. App. at 75-76).  
The Board recognizes the veteran's sincere belief that a 
current right ankle disorder is due to a right ankle injury 
he claims he sustained during active service, but the veteran 
is not a physician, and he is not qualified to express a 
medical opinion as to such a relationship.  See Espiritu, 2 
Vet. App. at 495.  

In sum, the entirety of the medical records in the claims 
file do not establish a link between any incident of the 
veteran's military service and his current right ankle 
disorder.  Consequently, the Board finds that there is simply 
no competent and probative evidence on which to base an 
allowance of service connection for a right ankle fracture 
under the standards set forth in Caluza.  Because the claim 
is not well grounded, VA is under no duty to assist the 
veteran in further development of the claim.  38 U.S.C.A. § 
5107(a); Murphy, 1 Vet. App. at 81.

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well-grounded claim, 
and he has not indicated the existence of any post-service 
medical evidence that has not already been obtained or 
requested that would well ground his claim.  McKnight v. 
Brown, 131 F.3d 1483 (Fed. Cir. 1997); Epps, 126 F.3d 1464.

For the reasons stated above, and in the absence of competent 
medical evidence of either in-service occurrence of a right 
ankle fracture, or a nexus between a current disability and 
any incident of service, the veteran's claim of service 
connection for residuals of a right ankle fracture is not 
well grounded and must be denied.  As the veteran has not 
submitted the evidence necessary for a well-grounded claim, a 
weighing of the merits of this claim is not warranted, and 
the reasonable doubt doctrine is not for application.  See 
generally Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for residuals of right ankle fracture is 
denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

